Exhibit 10.1

VIEWPOINT CORPORATION

CONSULTING AGREEMENT

           This Consulting Agreement (“Agreement”) is made and entered into as
of the 30th  day of June, 2005 (“Effective Date”) by and between Viewpoint
Corporation, a Delaware Corporation having its principal place of business at
498 7th Avenue, Suite 1810, New York, New York 10018, its subsidiaries,
affiliates, successors or assigns (together the “Company”) and Brian O’Donoghue,
an individual (“Consultant”).

           1.         Services and Compensation.

                       (a)       Consultant agrees to perform for the Company
the services described in Exhibit A (“Services”). Consultant will keep the
Company advised as to Consultant’s progress in performing the Services and will,
as requested by the Company, prepare written reports regarding such progress.

                       (b)      The Company agrees to pay Consultant the
compensation set forth in Exhibit A for the performance of the Services.

           2.        Independent Contractor.

                      (a)       Status. Consultant understands and acknowledges
that Consultant’s status with the Company shall be that of an independent
contractor and nothing in this Agreement shall be construed to constitute
Consultant as an agent, employee or representative of the Company. Since
Consultant will not be an employee of the Company, Consultant understands that
Consultant will not be entitled to any of the Company’s employee benefits, nor
will any of Consultant’s compensation be withheld for the payment of social
security, federal, state or other taxes. Consultant acknowledges that
Consultant’s status with the Company may be terminated at any time, for any
reason, at the option either of the Company or Consultant, with or without
notice. Consultant shall incur all expenses associated with performing the
Services except as expressly provided on Exhibit A of this Agreement. Consultant
is obligated to report as income all compensation received by Consultant
pursuant to this Agreement and to pay all self-employment and other taxes.
Consultant further agrees to indemnify the Company and hold it harmless to the
extent of any obligation imposed on Company (i) to pay withholding taxes or
similar items or (ii) resulting from any determination that Consultant is not an
independent contractor.

                      (b)      Conduct. Consultant shall conduct herself/himself
as an independent contractor and shall not make any representations, promises,
or warranties on behalf of Company without its prior written authorization.
Consultant shall not, without Company’s prior written authorization, sign
Company’s name to any contract, purchase order, agreement, or enter into any
other obligation (written or oral) binding the Company.

           3.        Confidential Information.

                        (a)       Company Information. Consultant agrees at all
times during which Consultant is retained by the Company and thereafter, to hold
in strictest confidence, and not to use, except for the benefit of the Company,
or to disclose to any person, firm or corporation without written authorization
of the Board of Directors of the Company, any Confidential Information of the
Company. Consultant understands that “Confidential Information” means any
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
customer lists and customers (including, but not limited to, customers of the
Company on whom Consultant called or with whom Consultant became acquainted
during the period of time Consultant is retained by the Company), markets,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances
or other business information disclosed to Consultant by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment. Consultant further understands that Confidential Information does
not include any of the foregoing items which has become publicly known and made
generally available through no wrongful act of Consultant, or of others who were
under confidentiality obligations as to the item or items involved. The
Confidential Information shall remain the sole property of the Company.
Consultant further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information including having each
employee of Consultant, if any, with access to any Confidential Information,
execute a nondisclosure

--------------------------------------------------------------------------------

agreement containing provisions in the Company’s favor substantially similar to
Sections 3 and 4 of this Agreement. Without the Company’s prior written
approval, Consultant will not directly or indirectly disclose to anyone the
existence of this Agreement or the fact that Consultant has this arrangement
with the Company.

                       (b)      Former Employer Information. Consultant agrees
that Consultant will not, during the time that Consultant is retained by the
Company, improperly use or disclose any proprietary information or trade secrets
of any former or concurrent employer or other person or entity and that
Consultant will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.
Consultant will indemnify the Company and hold it harmless from and against all
claims, liabilities, damages and expenses, including reasonable attorneys fees
and costs of suit, arising out of or in connection with any violation or claimed
violation of a third party’s rights resulting in whole or in part from the
Company’s use of the work product of Consultant under this Agreement.

                       (c)       Third Party Information. Consultant recognizes
that the Company has received and in the future will receive from third parties
their confidential or proprietary information subject to a duty on the Company’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
Consultant’s work for the Company consistent with the Company’s agreement with
such third party.

           4.        Inventions.

                       (a)       Inventions Retained and Licensed. Consultant
has attached hereto, as Exhibit B, a list describing all inventions, original
works of authorship, developments, improvements, and trade secrets which were
made by Consultant prior to Consultant’s retention by the Company (collectively
referred to as “Prior Inventions”), which belong to Consultant, which relate to
the Company’s proposed business, products or research and development, and which
are not assigned to the Company hereunder; or, if no such list is attached,
Consultant represents that there are no such Prior Inventions. Except as set
forth on Exhibit B, Consultant hereby acknowledges that if in the course of
Consultant’s service for the Company, Consultant incorporates into a Company
product, process or machine a Prior Invention owned by Consultant or in which
Consultant has an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or machine.

                       (b)      Assignment of Inventions. Consultant agrees that
Consultant will promptly make full written disclosure to the Company, will hold
in trust for the sole right and benefit of the Company, and hereby assign to the
Company, or its designee, all Consultant’s right, title, and interest in and to
any and all inventions, original works of authorship, developments, concepts,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which Consultant may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time Consultant is retained by the Company
(collectively referred to as “Inventions”). Consultant further acknowledges that
all original works of authorship which are made by Consultant (solely or jointly
with others) within the scope of and during the period of Consultant’s services
for the Company and which are protectible by copyright are “works made for
hire,” as that term is defined in the United States Copyright Act.

                       (c)       Inventions Assigned to the United States.
Consultant agrees to assign to the United States government all Consultant’s
right, title, and interest in and to any and all Inventions whenever such full
title is required to be in the United States by a contract between the Company
and the United States or any of its agencies.

                       (d)      Maintenance of Records. Consultant agrees to
keep and maintain adequate and current written records of all Inventions made by
Consultant (solely or jointly with others) during the period of time Consultant
is retained by the Company. The records will be in the form of notes, sketches,
drawings, and any other format that may be specified by the Company. The records
will be available to and remain the sole property of the Company at all times.

                       (e)       Patent and Copyright Registrations. Consultant
agrees to assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in the Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the

2

--------------------------------------------------------------------------------

disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. Consultant
further agrees that Consultant’s obligation to execute or cause to be executed,
when it is in Consultant’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If the Company is unable
because of Consultant’s mental or physical incapacity or for any other reason to
secure Consultant’s signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then
Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Consultant’s agent and attorney in fact, to
act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by Consultant.

           5.        Conflicting Engagement. Consultant certifies that
Consultant has no outstanding agreement or obligation that is in conflict with
any of the provisions of this Agreement and Consultant will not enter into any
such conflicting agreement during the term of this Agreement. Consultant agrees
that, during the period of time that Consultant is retained by the Company,
Consultant will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the period of time that Consultant is
retained by the Company, if such engagement would in any manner damage the
Company.

           6.        Termination Certification; Returning Company Documents.
Consultant agrees that, at the time Consultant’s service for the Company
terminates, Consultant will deliver to the Company (and will not keep in
Consultant’s possession, recreate or deliver to anyone else) any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Consultant pursuant to Consultant’s service for the Company or otherwise
belonging to the Company, its successors or assigns. Upon the termination of
Consultant’s service with the Company, Consultant agrees to sign and deliver the
“Termination Certification” attached hereto as Exhibit C.

           7.        Solicitation of Employees. Consultant agrees that for a
period of twelve (12) months immediately following the termination of
Consultant’s relationship with the Company for any reason, whether with or
without cause, Consultant shall not either directly or indirectly solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment, or take away such employees, or attempt to solicit, induce, recruit,
encourage or take away employees of the Company, either for Consultant or for
any other person or entity.

           8.        Conflict of Interest Guidelines. Consultant agrees to
diligently adhere to the Conflict of Interest Guidelines attached as Exhibit D
hereto.

           9.        Representations. Consultant agrees to execute any proper
oath or verify any proper document required to carry out the terms of this
Agreement. Consultant represents that Consultant’s performance of all the terms
of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by Consultant in confidence or in trust prior
to Consultant’s retention by the Company. Consultant has not entered into, and
Consultant agrees Consultant will not enter into, any oral or written agreement
in conflict herewith.

           10.      Term and Termination.

                      (a)       This Agreement will commence on the Effective
Date and will continue until the earlier of (i) one year from the Effective Date
or (ii) upon termination by the Company pursuant to Section 10(b) below.

                      (b)      The Company may terminate this Agreement at any
time by not less than thirty (30) days written notice. The Company will pay to
Consultant a pro rata portion of its fees for any partial month Consultant
performs services hereunder.

3

--------------------------------------------------------------------------------

                      (c)       Upon such termination all rights and duties of
the parties toward each other shall cease except: (i) the Company shall be
obligated to pay, within thirty (30) days after termination, all amounts owing
to Consultant for Services performed and related expenses, if any, up to the
date of termination; and (ii) Sections 2 (Independent Contractor Status), 3
(Confidential Information), 4 (Inventions), 7 (Solicitation of Employees) and
10-13 (various general provisions), and Section 3(b) of Exhibit A shall survive
termination of this Agreement.

           11.      Notices.  Any notices given under this Agreement shall be in
writing, addressed as shown below the signature line of this Agreement or at
such other address specified by written notice. Notices shall be deemed given
upon delivery if personally delivered, three days after deposited in the United
States mail, postage prepaid, registered or certified mail, return receipt
requested or within 48 hours after delivery to an overnight courier service.

4

--------------------------------------------------------------------------------

           12.      Arbitration and Equitable Relief.

                      (a)       Arbitration. Except as provided in Section 12(b)
below, the Company and Consultant agree that any dispute or controversy arising
out of or relating to any interpretation, construction, performance or breach of
this Agreement, shall be settled by arbitration to be held in New York City, New
York, in accordance with the rules then in effect of the American Arbitration
Association. The arbitrator may grant injunctions or other relief in such
dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on both the Company and the undersigned consultant.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction. The Company and Consultant shall each pay one-half of the costs
and expenses of such arbitration, and each of Company and Consultant shall
separately pay their counsel fees and expenses.

                      (b)      Equitable Remedies. Consultant agrees that it
would be impossible or inadequate to measure and calculate the damages from any
breach of the covenants set forth in Sections 3, 4, and 6 herein. Accordingly,
Consultant agrees that if Consultant breaches any of such Sections, the Company
will have available, in addition to any other right or remedy available, the
right to obtain an injunction from a court of competent jurisdiction restraining
such breach or threatened breach and to specific performance of any such
provision of this Agreement. Consultant further agrees that no bond or other
security shall be required in obtaining such equitable relief and Consultant
hereby consents to the issuance of such injunction and to the ordering of
specific performance.

           13.      General Provisions

                      (a)       Governing Law; Consent to Personal Jurisdiction.
This Agreement will be governed by the laws of the State of New York without
reference to conflict of law principles. Consultant hereby expressly consents to
the personal jurisdiction of the state and federal courts located in New York
for any lawsuit arising from or relating to this Agreement.

                      (b)      Entire Agreement. This Agreement sets forth the
entire agreement and understanding between the Company and Consultant relating
to the subject matter herein and merges all prior discussions between Company
and Consultant. No modification of or amendment to this Agreement, nor any
waiver of any rights under this agreement, will be effective unless in writing
signed by the party to be charged.

                      (c)       Severability. If one or more of the provisions
in this Agreement are deemed void by law, then the remaining provisions will
continue in full force and effect.

                      (d)      Successors and Assigns. This Agreement will be
binding upon Consultant’s heirs, executors, administrators and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns. Neither this Agreement nor any rights or obligations under this
Agreement may be assigned or transferred by Consultant without the express
written consent of the Company.

CONSULTANT VIEWPOINT CORPORATION         By: /s/ BRIAN O’DONOGHUE              
By: /s/ JAY S. AMATO                                                            
  Name: BRIAN O’DONOGHUE                         Name: JAY S. AMATO        
Title: CONSULTANT                                          Title: PRESIDENT AND
CHIEF EXECUTIVE OFFICER          

5

--------------------------------------------------------------------------------

EXHIBIT A

SERVICES and COMPENSATION

1.                 Contact.     Consultant’s principal Company contact shall be:

                                Name: Jay Amato

                                Title:  CEO

2.                 Services.    Consultant will render to the Company the
following Services:

(a) Services to be Provided. Business and legal services to the Company as
requested from time to time in writing by the CEO.   (b) Best Efforts.
Consultant agrees that he will perform the Services to the best of his ability,
experience, and talents. Consultant agrees to perform all Services in a
professional manner and in accordance with ordinary business customs.
Consultant, when performing the Services, shall devote his time, energy, and
skills to the business and interests of Company.   (c) Administration of the
Services. Consultant acknowledges that Company retained Consultant because of
his knowledge, expertise, and experience. Although Consultant may, at his
expense, use employees or subcontractors to perform the Services, Consultant is
responsible for confirming that Services are performed at his level of
expertise.

3.                 Compensation

(a) The Company shall pay Consultant an hourly fee of $200 for business and
legal services performed as requested from time to time in writing by the CEO.  
(b) The Company shall pay for Consultant’s continued participation under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) in the
Company’s group medical and dental plans for a period of twelve months from the
Effective Date; provided, however, that if Consultant obtains medical and dental
coverage from or through an employer or other entity for which Consultant
performs services, from and after the date such other medical and dental
coverage is obtained the Company shall have no further obligations to make such
payments.   (c) The Company shall reimburse Consultant for all reasonable
telephone, fax and printer expenses incurred by Consultant in performing
Services pursuant to this Agreement.   (d) Consultant shall regularly submit all
invoices and/or statements for Services (including the rights granted herein)
and expenses on a monthly basis, only in a form acceptable to the Company (with
no additional terms or conditions), and such invoice and/or statement shall be
approved by the Direct Reporting contact person listed above. If any invoice or
statement is submitted with additional or different terms or conditions, such
terms and conditions shall be of no force or effect. All payments shall be made
against any invoice and/or statement submitted only upon delivery of above
referenced Services.    

6

--------------------------------------------------------------------------------

EXHIBIT B

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

Title Date Identifying Number
Or Brief Description            

S No inventions or improvements         £ Additional Sheets Attached        

Signature of Consultant:           

Print Name of Consultant:           

7

--------------------------------------------------------------------------------

EXHIBIT C

VIEWPOINT CORPORATION

TERMINATION CERTIFICATION

                    This is to certify that Consultant does not have in
Consultant’s possession, nor has Consultant failed to return, any devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to Viewpoint,
its subsidiaries, affiliates, successors or assigns (together, the “Company”).

                    Consultant further certifies that Consultant has complied
with all the terms of the Company’s Viewpoint’s Consulting Agreement signed by
Consultant, including the reporting of any inventions and original works of
authorship (as defined therein), conceived or made by Consultant (solely or
jointly with others) covered by that agreement.

                    Consultant further agrees that, in compliance with the
Consulting Agreement, Consultant will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of Viewpoint, its subsidiaries,
affiliates, successors or assigns (together, the “Company”) or any of its
employees, clients, consultants or licensees.

                    Consultant further agrees that for twelve (12) months from
this date, Consultant will not hire any employees of the Company and Consultant
will not solicit, induce, recruit or encourage any of the Company’s employees to
leave their employment.


Date:                     Consultant’s Signature                       Name of
Consultant (typed or printed)        

8

--------------------------------------------------------------------------------

EXHIBIT D

VIEWPOINT CORPORATION
CONFLICT OF INTEREST GUIDELINES

                    It is the policy of Viewpoint (the “Company”) to conduct its
affairs in strict compliance with the letter and spirit of the law and to adhere
to the highest principles of business ethics. Accordingly, all officers,
employees and independent contractors must avoid activities which are in
conflict, or give the appearance of being in conflict, with these principles and
with the best interests of the Company. The following are potentially
compromising situations which must be avoided. Any exceptions must be reported
to the President and written approval for continuation must be obtained.

                    1.            Revealing confidential information to
outsiders or misusing confidential information. Unauthorized divulging of
information is a violation of this policy whether or not for personal gain and
whether or not harm to the Company is intended. (The Consulting Agreement
elaborates on this principle and is a binding agreement.)

                    2.            Accepting or offering substantial gifts,
excessive entertainment, favors or payments which may be deemed to constitute
undue influence or otherwise be improper or embarrassing to the Company.

                    3.            Participating in civic or professional
organizations that might involve divulging confidential information of the
Company.

                    4.            Initiating or approving personnel actions
affecting reward or punishment of employees or applicants where there is a
family relationship or is or appears to be a personal or social involvement.

                    5.            Initiating or approving any form of personal
or social harassment of employees.

                    6.            Investing or holding outside directorships in
suppliers, customers or competing companies, including financial speculation,
where such investment or directorship might influence in any manner a decision
or course of action of the Company.

                    7.            Borrowing from or lending to employees,
customers or suppliers.

                    8.            Acquiring real estate of interest to the
Company.

                    9.            Improperly using or disclosing to the Company
any proprietary information or trade secrets of any former or concurrent
employer or other person or entity with whom obligations of confidentiality
exist.

                    10.          Unlawfully discussing prices, costs, customers,
sales or markets with competing companies or their employees.

                    11.          Making any unlawful agreements with
distributors with respect to prices.

                    12.          Improperly using or authorizing the use of any
inventions which are the subject of patent claims of any other person or entity.

                    Each officer, employee and independent contractor must take
every necessary action to ensure compliance with these guidelines and to bring
problem areas to the attention of higher management for review. Violations of
this conflict of interest policy may result in immediate discharge.

9

--------------------------------------------------------------------------------